Filed 4/11/13 P. v. Lozano CA2/3
                NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                               DIVISION THREE


THE PEOPLE,                                                                B233393

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. Nos. TA077104 & TA080053)
         v.

SAMMY LOZANO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Allen Joseph Webster, Judge. Affirmed with directions.
         George L. Schraer for Defendant and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Assistant Attorney General, Paul M.
Roadarmel, Jr., Stephanie A. Miyoshi and William N. Frank, Deputy Attorneys
General, for Plaintiff and Respondent.

                                      _________________________
       Defendant and appellant, Sammy Lozano, appeals the denial of his post-
judgment motion seeking to reinstate a plea bargain, following his conviction by jury
trial for premeditated attempted murder (2 counts), assault with a firearm (2 counts),
shooting at an occupied motor vehicle, and possession of a firearm by a felon, with
firearm enhancements (Pen. Code, §§ 664, 187, 245, subd. (a)(2), 246, 12021
(former), 12022.53, 12022.5),1 He was sentenced to life.
       The judgment is affirmed with directions.
                            PROCEDURAL BACKGROUND
       This is Lozano‟s second appeal. In People v. Lozano (Nov. 19, 2008,
B198578)[nonpub.opn.] [Klein, P. J. with Kitching & Aldrich, JJ.]), we affirmed his
convictions for premeditated attempted murder, assault with a firearm, shooting at an
occupied motor vehicle, and possession of a firearm by a felon. Those convictions
arose out of the following incident.
       In the early morning hours of November 14, 2004, Jennifer Rodillas was
driving her Honda Accord northbound on the 110 Freeway, going toward the 405
Freeway. Her boyfriend, Duke Tago, was in the front passenger seat. There were no
other cars on the road. Rodillas looked in her rearview mirror and noticed a Nissan
Xterra SUV speeding toward her. She moved into the left lane to allow the Nissan to
pass, but it pulled up alongside and kept pace with her. As Rodillas approached the
405 Freeway interchange, she tried to get back into the right lane, which was the
transition lane, but the Nissan would not let her merge and forced her to stay on the
110 Freeway. Then Rodillas heard two gunshots. Two bullets hit her car; one
shattered the passenger window and one cracked the windshield. The shot that hit
the passenger window impacted about two inches from Tago‟s head.
       After the shooting, Rodillas changed lanes, but the Nissan pursued her by
driving over a grassy embankment. The Nissan then crashed into Rodillas, causing


1
       All further statutory references are to the Penal Code unless otherwise
specified.

                                           2
her car to spin around. Both cars stopped and Rodillas saw two people get out of the
Nissan. Rodillas kept driving and called 911 after she got home.
       The Nissan subsequently collided with another vehicle. Police responded to
the scene and Lozano was arrested for driving under the influence. During a police
interview he admitted having shot at someone on the freeway.
       Lozano was tried three times. His first trial ended in a hung jury. A second
trial resulted in convictions for driving under the influence and driving with a blood
alcohol level of .08, an acquittal on the charge of having a concealed firearm in his
vehicle, and a hung jury on the other counts. At his third trial, Lozano was convicted
of premeditated attempted murder, assault with a firearm, shooting at an occupied
motor vehicle, and possession of a firearm by a felon. He was sentenced to a prison
term of life plus 40 years. On appeal, we affirmed his convictions but concluded the
trial court had made several sentencing errors. As a result, we remanded for the
limited purpose of resentencing.
       On May 5, 2009, the trial court resentenced Lozano to concurrent life terms
for the premeditated attempted murder convictions, plus concurrent terms for a
firearm enhancement and the conviction for possession of a firearm by a felon.
The trial court stayed sentencing on the convictions for assault and shooting at an
occupied vehicle.
       On August 10, 2010, Lozano filed a “Motion to Reinstate Nolo Contendere
Plea and the Judgment Pronounced After that Plea.” The motion asserted that, before
Lozano went to trial for the first time in this matter, he had pled no contest to
aggravated assault with a firearm use enhancement and the trial court had sentenced
him to a 23-year term. However, the trial court subsequently vacated that no contest
plea and sentence, and set the case for trial. There then followed Lozano‟s three
trials. In the post-judgment motion filed after we remanded for resentencing on the
appeal from his third trial, Lozano claimed the no contest plea should not have been
vacated and that his maximum allowable sentence was 23 years, not the life term he
received after being convicted at trial.

                                            3
       The trial court refused to reinstate Lozano‟s plea bargain and this new
appeal followed.
                                       CONTENTIONS
       1. The trial court erred by denying Lozano‟s motion to reinstate his
plea bargain.
       2. An error in the abstract of judgment must be corrected.
                                        DISCUSSION
       1. Trial court did not err by denying Lozano’s motion to reinstate his
plea bargain.
       Lozano contends the trial court improperly vacated his initial plea bargain and
that his post-judgment motion, seeking to reinstate the agreement and impose at most
a 23-year sentence, should have been granted. This claim is meritless. The record
shows Lozano‟s no contest plea was properly vacated for two valid reasons: the
originally agreed-upon sentence was illegal, and Lozano personally announced he
wanted to go to trial.
                a. The no contest plea and its withdrawal.
       On April 29, 2005, facing an information charging two counts of attempted
murder, shooting at an occupied motor vehicle, assault with a deadly weapon, and
felon in possession of a firearm, Lozano pled no contest to assault with a deadly
weapon with a firearm enhancement (§ 12022.53, subd. (c)) and the remaining counts
were dismissed. Pursuant to the negotiated plea agreement, Lozano was sentenced to
a 23-year prison term, consisting of 3 years for the assault and 20 years for the
firearm enhancement.
       On May 6, 2005, there was a court hearing at which Lozano was not present,
although he was represented by counsel. The prosecutor said a problem had arisen
with the plea agreement because the 20-year enhancement under section 12022.53,
subdivision (c), did not properly apply to Lozano‟s assault conviction; rather, the




                                            4
correct enhancement would have been a 10-year term under section 12022.5.2
The prosecutor argued the no contest plea should be vacated because the agreed-upon
sentence was invalid. The prosecutor also said he had offered Lozano a new plea
bargain carrying a 19-year sentence. Defense counsel Michael Norris said he had
been informed by Lozano‟s wife that Lozano had hired a new attorney, Matthew
Fletcher, and was no longer interested in a plea bargain. Norris said he had been
informed that Fletcher was prepared to go to trial.
       After a pause in the proceedings, an “appearance counsel,” Mary Quillin,
spoke on behalf of Fletcher and confirmed Lozano had decided to go to trial. Quillin
said Fletcher would be able to file a motion to set aside the no contest plea within
three weeks. The trial court ruled Fletcher would have to make a personal
appearance if he wanted to substitute in as Lozano‟s attorney. The matter was
continued.
       On May 10, 2005, a hearing was held at which Fletcher and Lozano both
appeared. The trial court explained the sentencing error in the plea bargain and the
new 19-year offer. Fletcher said he had discussed the new offer with Lozano and that
Lozano wanted to go to trial. The court asked Lozano directly if he wanted to
substitute Fletcher for Norris and go to trial, and Lozano said yes. The trial court
ruled the no contest plea entered on April 29 would be set aside “based upon
operation of law and the legal insufficiencies in arriving at this particular number of
years.”
       On July 11, 2005, the prosecution announced it was unable to proceed, and the
case was dismissed.
       On August 15, 2005, the prosecution refiled the case. Lozano was now
charged with two counts of premeditated attempted murder with firearm


2
        The 20-year enhancement under section 12022.53, subdivision (c), only
applies to subdivision (d) of section 245 (assault with a firearm on a peace officer or
firefighter). (See § 12022.53, subd(a)(7).)

                                           5
enhancements, two counts of aggravated assault with firearm enhancements, carrying
a concealed weapon, shooting at an occupied motor vehicle, driving under the
influence, driving with a blood alcohol level of .08 percent, and being a felon in
possession of a firearm.
       Lozano‟s three trials followed. The first trial ended in a hung jury.
The second ended in convictions on the Vehicle Code charges, an acquittal on the
concealed weapon charge, and a hung jury on the remaining counts. In the third trial,
Lozano was convicted of premeditated attempted murder, assault with a firearm,
shooting at an occupied motor vehicle, and possession of a firearm by a felon.
The trial court sentenced him to a term of life plus 40 years. Lozano appealed.
       On November 19, 2008, this court affirmed the convictions but remanded for
the correction of several sentencing errors. On May 5, 2009, the trial court
announced it would resentence Lozano to two life terms. On August 10, 2010,
Lozano filed a motion to reinstate his no contest plea.3 On April 15, 2011, following
extensive briefing and argument, the trial court denied the motion and resentenced
Lozano. This appeal followed.
              b. Procedural history of the plea withdrawal.
       At the beginning of this case, on April 29, 2005, Lozano entered a no contest
plea and was sentenced to state prison for a term of 23 years.
       At the very outset of the next court hearing, on May 6, 2005, the following
colloquy occurred with regard to the need for resentencing because the bargained-for
sentence was illegal:




3
       The motion, filed by Lozano‟s new attorney, Jaclin Awad, asserted the no
contest plea had never been properly withdrawn and should now be given effect.
The motion argued: Lozano had not himself withdrawn the plea; section 1018
prohibited any withdrawal of a guilty plea after the entry of judgment; and, the trial
court lacked jurisdiction to set aside the plea, hold a trial, or impose a sentence
exceeding 23 years.

                                           6
       “Mr. Norris [defense counsel]: I‟ve spoken with Mr. Frisco [the prosecutor]
since the sentencing . . . and I have prevailed upon him to reduce this sentence down
to 19 years on Mr. Lozano‟s behalf.
       “The Court: Okay.
       “Mr. Norris: Mr. Lozano was going to be here this morning. We were going
to do the re-sentencing. My understanding from talking to his wife this morning is
that they have now retained Matt Fletcher to be his lawyer and that Mr. Lozano does
not want either the original offer or the new offer, and that Mr. Fletcher is going to be
here prepared to go to trial. [¶] I would like to put this over, since Mr. Lozano is a
missout, until Tuesday and perhaps someone from Mr. Fletcher‟s office can be here
on Tuesday, Your Honor.
       “The Court: Well, first of all, so I guess we got to entertain the motion to set
aside the plea.”
       The prosecutor then said: “The problem is that when taking the plea last
week, I was asked to take a plea with regard to the gun enhancement. The gun
enhancement does apply but the gun enhancement applies under [section] 12022.5,
which is 10 years. It does not apply under [section] 12022.53 unless the victim is a
firefighter or police officer. So the sentence given is not the correct one, so we‟d
have to set aside the plea. [¶] The question then is I had to choose between giving
him 19 or 26. I spoke to Mr. Norris. I believe the equities in this case militate in
favor of giving a 19-year sentence and I‟ve agreed to do that. [¶] If he sets the plea
aside and Mr. Fletcher wants to go to trial, obviously, all bets are off . . . .”
       There was then a pause in the proceedings, after which Mary Quillin
announced she was “appearing for attorney Matthew Fletcher who‟s substituting in
on this case.” Quillin said: “I understand that Mr. Fletcher has been ordered here on
Tuesday the 10th. Unfortunately, Mr. Fletcher is in trial [on a criminal case] in Long
Beach . . . and requests a three-week continuance.” The prosecutor responded:
“Well, the problem is, he‟s already pled so the status of that case is somewhat settled.
If he wants to make a motion to set aside the plea, we can entertain that.” Quillin

                                             7
responded: “Yes, I understand there is a plea but I understand that the defendant has
decided he doesn‟t want to take the deal and does not want to agree to the sentencing.
[¶] So based on what Mr. DA says, the motion to set aside the plea needs to be
taken.”
       There followed some discussion about Fletcher‟s availability, which
concluded with this colloquy:
       “[The Court]: This is a serious case. His client has serious charges. He‟s
looking at life, and I can‟t imagine a lawyer whose client is looking at life being too
busy to come to court.
       “Ms. Quillin: And I understand that the deal that the defendant wants to get
out of is a deal for 23 years.
       “The Court: That‟s incorrect. It‟s 19 years.
       “Mr. Frisco [the prosecutor]: It‟s 19. It was 23.”
       Quillin also said: “[M]y understanding is Mr. Fletcher was contacted by the
family maybe yesterday so I will pass all of this on.”
       On May 10, 2005, Lozano himself appeared in court along with Fletcher, who
began the hearing by asking to be substituted in as Lozano‟s attorney. In recapping
the recent events, the prosecutor told the trial court: “After speaking to [Mr. Norris]
and given the defendant‟s minimal record, I very begrudgingly went along with
giving him an offer of a lesser sentence of 19 years. [¶] The defendant, I thought,
would be taking that offer; however, when we were in court last, he decided he
wanted to substitute another attorney. . . . and I understand he does not want to avail
himself of the People‟s offer.”
       After checking on Fletcher‟s availability to start trial, the court said:
“I am going to set aside the plea. The plea at this point is legally insufficient.
Based upon – [¶] [The prosecutor]: Invalid. [¶] The Court: Based upon the facts
presented to the court, just by operation of law, I am going to set aside the plea.
So basically it is zero of 60. I just want to make sure that you‟d be ready to go to
trial.” Fletcher said he had explained the prosecution‟s final offer to Lozano, and

                                             8
told Lozano that “if he loses . . . he‟s never getting out, not with those type of
convictions. . . . I have explained that to Mr. Lozano. He‟s explained to me that he
wants to have his trial, regardless of the consequences.”
       The trial court then turned to Lozano:
       “[The Court:] And you understand what‟s going on, Mr. Lozano?
       “The defendant: Yes, Your Honor.
       “The Court: And this is what you want to do? You want to basically
substitute Mr. Fletcher in for [Mr. Norris] and take this matter to trial?
       “The defendant: Yes, Your Honor.”
       The trial court then substituted Fletcher in as defense counsel and announced:
“There was a plea that was entered on April 29th, 2005. That plea is going to be set
aside, based upon operation of law and the legal insufficiencies in arriving at this
particular number of years. So the day will be zero of 60.”
              c. Discussion.
       Lozano argues the logic of two cases, People v. Jackson (1981)
121 Cal.App.3d 862, and Johnson v. Superior Court (1981) 121 Cal.App.3d 115,
demonstrates the trial court erred by vacating his no contest plea when it learned the
plea bargain contained an illegal sentence. We disagree.
       As Lozano notes, the crucial question here is how the situation should
have been remedied once it became apparent he could not legally be sentenced to a
20-year firearm enhancement term under section 12022.53, subdivision (c), but at
most a 10-year firearm enhancement term under section 12022.5. However,
Lozano‟s preferred solution, that his no contest plea should have been retained with
the illegal sentence “corrected,” was not an available remedy because it would have
violated fundamental principles of plea bargaining.
       “A negotiated plea agreement is a form of contract, and it is interpreted
according to general contract principles. [Citations.] . . . „The mutual intention to
which the courts give effect is determined by objective manifestations of the parties‟
intent, including the words used in the agreement, as well as extrinsic evidence of

                                            9
such objective matters as the surrounding circumstances under which the parties
negotiated or entered into the contract; the object, nature and subject matter of the
contract; and the subsequent conduct of the parties. [Citations.]‟ [Citations.]”
(People v. Shelton (2006) 37 Cal.4th 759, 767.) It is well-settled that no proposed
plea bargain is complete until it has been approved by the trial court. “Judicial
approval is an essential condition precedent to the effectiveness of the „bargain‟
worked out by the defense and prosecution.” (People v. Orin (1975) 13 Cal.3d 937,
942-943.) “The court, of course, always retains the discretion not to sentence in
accordance with the terms of the plea, especially if it subsequently learns of facts or
law that render the agreed sentence inappropriate. (§ 1192.5.)” (People v. Akins
(2005) 128 Cal.App.4th 1376, 1385.)
       As our Supreme Court has explained: “Critical to plea bargaining is the
concept of reciprocal benefits. When either the prosecution or the defendant is
deprived of benefits for which it has bargained, corresponding relief will lie from
concessions made. Thus, we held in People v. Delles (1968) 69 Cal.2d 906, 910 . . . ,
that a judgment contrary to the terms of a plea bargain may not be imposed without
affording the defendant an opportunity to withdraw his guilty plea. [Citations.]
And we held in In re Sutherland (1972) 6 Cal.3d 666, 672 . . . , that when the
defendant withdraws his guilty plea or otherwise succeeds in attacking it, counts
dismissed pursuant to a plea bargain may be restored. [Citations.]” (People v.
Collins (1978) 21 Cal.3d 208, 214-215, italics added.) This last result is required
because “[t]he state, in entering a plea bargain, generally contemplates a certain
ultimate result; integral to its bargain is the defendant‟s vulnerability to a term of
punishment.” (Id. at p. 215.)
       “The goal in providing a remedy for breach of the bargain is to redress the
harm caused by the violation without prejudicing either party or curtailing the normal
sentencing discretion of the trial judge. The remedy chosen will vary depending on
the circumstances of each case. Factors to be considered include who broke the
bargain and whether the violation was deliberate or inadvertent . . . . Due process

                                            10
does not compel that a particular remedy be applied in all cases. [Citation.]”
(People v. Mancheno (1982) 32 Cal.3d 855, 860, italics added; see People v. Kim
(2011) 193 Cal.App.4th 1355, 1360 [“the sentencing court is not bound by the
bargain, but is empowered to disapprove it and deny it[s] effect, at least so long as
the parties can be restored to their original positions”].)
       What these fundamental principles mean is that, when a negotiated plea
bargain agreement breaks down, the proper remedy is to give both parties – to the
extent possible – the benefits they bargained for without one party receiving an
undeserved windfall at the expense of the other.
       Thus, in People v. Collins, supra, 21 Cal.3d 208, the defendant had pled guilty
to one count of oral copulation in return for the dismissal of 14 other counts, a “by
means of force” allegation, and a prior felony conviction allegation. Because of the
defendant‟s mental problems, sentencing was delayed while he was treated at Patton
State Hospital. However, by the time of his subsequent sentencing the Legislature
had done away with the crime of consensual oral copulation and, therefore, the
sentence called for by the negotiated plea bargain could not be imposed. Collins
agreed with the defendant that his sentence was illegal, but rejected his attempt to
keep the guilty plea intact and merely “correct” the sentence: “Defendant urges that
we do not reverse his conviction but rather „correct‟ the sentence to „no penalty‟;
apparently he desires to avoid reinstatement of the 14 counts dismissed pursuant to
the plea bargain.” (Id. at p. 214.)
       Collins ruled such a result would be improper: “Defendant seeks to gain relief
from the sentence imposed but otherwise leave the plea bargain intact. This is
bounty in excess of that to which he is entitled. The intervening act of the
Legislature in decriminalizing the conduct for which he was convicted justifies a
reversal of defendant‟s conviction and a direction that his conduct may not support
further criminal proceedings on that subject; but it also destroys a fundamental
assumption underlying the plea bargain – that defendant would be vulnerable to a
term of imprisonment. The state may therefore seek to reestablish defendant‟s

                                            11
vulnerability by reviving the counts dismissed.” (People v. Collins, supra, 21 Cal.3d
at p. 215, fn. omitted.)
       A similar result was reached in People v. Enlow (1998) 64 Cal.App.4th 850,
where the defendant pled guilty to auto theft and admitted a prior auto theft
conviction in return for the dismissal of numerous other counts and four prior prison
term enhancement allegations. The defendant was sentenced to the agreed-upon term
of eight years. But before the case became final, the Legislature reduced the
punishment for recidivist auto theft by two years. Citing Collins, the Enlow court
rejected the defendant‟s attempt to challenge the eight-year sentence without having
to withdraw his guilty plea: “Enlow‟s sentence was an integral part of his plea
agreement which involved the dismissal of numerous other counts. . . . [¶] Since the
prison term was specifically negotiated by the parties, a reduction in the term would
deprive the prosecution of one of the benefits for which it had bargained, i.e., an
eight-year prison term. Enlow is not entitled to retain the benefit of the agreement
(the dismissal of numerous other counts) while depriving the prosecution of its
benefit (the eight-year term). Therefore, it would be improper for us to reduce
the sentence. Enlow‟s remedy would be to seek withdrawal of his guilty plea.”
(Id. at p. 854.)
       Applying these principles to the case at bar, it plainly appears that once the
trial court learned the judgment included an unauthorized sentence, the court properly
ruled the plea bargain had to be vacated. Lozano argues the trial court lacked
jurisdiction to do this on May 10, 2005, because it had already pronounced judgment
and sentence on April 29, 2005. But an unauthorized sentence may be corrected at
any time. (See People v. Gisbert (2012) 205 Cal.App.4th 277, 282 [trial court may
correct unauthorized sentence at any time]; People v. Benton (1979) 100 Cal.App.3d
92, 102 [“It is well established that when the trial court pronounces a sentence which
is unauthorized by the Penal Code that sentence must be vacated and a proper
sentence imposed whenever the mistake is appropriately brought to the attention of
the trial court or the reviewing court.”]; see also People v. Sanders (2012) 55 Cal.4th

                                           12
731, 743, fn. 13] [“it is well established that the appellate court can correct a legal
error resulting in an unauthorized sentence . . . at any time”].) And because the trial
court knew the prosecution was prepared to offer Lozano a new plea bargain based
on a 19-year prison term, the court then properly confirmed with defense counsel,
and with Lozano personally, that Lozano was no longer interested in a plea bargain
because he wanted to go to trial.
       Lozano disagrees, arguing: “The appropriate remedies were to specifically
enforce the plea bargain of 23 years by ignoring the unlawful component of the plea
bargain, or to substantially specifically enforce the plea bargain by imposing a lawful
sentence of 14 years . . . .” But Lozano was not entitled to some form of specific
performance in this situation.
       As for specifically enforcing the 23-year sentence, even Jackson, the case
cited by Lozano, would have disallowed this remedy: “[T]he court could not legally
give the defendant the benefit of his plea bargain because the 11-year sentence was
not authorized by law. That portion of the plea bargain having become impossible
for the court to perform, the trial court had no alternative but to permit defendant to
withdraw his pleas of guilty. Even if a defendant, the prosecutor and the court agree
on a sentence, the court cannot give effect to it if it is not authorized by law.
[Citation.] Thus, this is not the kind of situation which would entitle defendant to
specific performance of the plea bargain [citations].” (People v. Jackson, supra,
121 Cal.App.3d at p. 869.)
       As for Lozano‟s assertion the trial court should have retained the guilty plea
and imposed a “corrected” 14-year sentence, this would have resulted in precisely the
kind of undeserved windfall the Supreme Court warned against in Collins. This
result would have allowed Lozano to plead guilty to aggravated assault with a
firearm enhancement, in return for the dismissal of two attempted murder counts, a
charge of shooting at an occupied vehicle, and a charge of being a felon in possession
of a firearm, while voiding the bargained-for 23-year sentence. This result would
have vitiated the very reason the People had for entering the plea bargain: that in

                                            13
return for dismissing all the other charges Lozano would serve at least 23 years.
Lozano was not entitled to such a windfall a mere 11 days after the illegal sentence
was imposed, and he is even less entitled to it now after having gone through three
trials and one appeal without having once complained about the lost plea bargain.
       Lozano‟s assertion that the trial court somehow violated section 1018 is
meritless. Section 10184 allows a defendant to make a good-cause showing why a
guilty plea should be withdrawn, which is usually accomplished by demonstrating the
plea had been entered by mistake, ignorance, lack of due diligence, or because the
defendant had been induced to plead guilty in reliance on promises of leniency.5
(See People v. McCrory (1871) 41 Cal. 458, 462 [“A party should not be allowed to
trifle with the Court by deliberately entering a plea of „guilty‟ one day and
capriciously withdrawing it the next. But when there is reason to believe that the
plea has been entered through inadvertence, and without due deliberation, or
ignorantly, and mainly from the hope that the punishment, to which the accused
would otherwise be exposed, may thereby be mitigated, the Court should be
indulgent in permitting the plea to be withdrawn.”].) Section 1018 involves a
defendant-generated motion to withdraw a guilty plea that was allegedly entered into
improvidently, not because it later turns out one aspect of the negotiated plea bargain
was illegal. Hence Johnson v. Superior Court, supra, 121 Cal.App.3d 115, the other
case cited by Lozano, is not legally applicable. Moreover, it is factually inapposite

4
       Section 1018 provides, in pertinent part: “On application of the defendant at
any time before judgment or within six months after an order granting probation is
made if entry of judgment is suspended, the court may, and in case of a defendant
who appeared without counsel at the time of the plea the court shall, for a good cause
shown, permit the plea of guilty to be withdrawn and a plea of not guilty substituted.”
5
       “The ground that the defendant was induced to plead guilty in reliance on
promises of leniency or some other advantage by responsible officials connected
with the case is the ground most frequently urged in support of the motion to
withdraw a plea of guilty, and it has been successful in numerous instances . . . .”
(4 Witkin, Cal. Criminal Law (4th ed. 2012) Pretrial, § 329, p. 610.)

                                           14
because in Johnson the trial court never spoke to the defendant at all,6 whereas here
the trial court asked Lozano personally if he wanted to withdraw his no contest plea.
        The trial court here properly withdrew its approval of the plea bargain as soon
as it learned the proposed sentence was illegal; the court did not need Lozano‟s
permission to do this. When the trial court spoke to Lozano during the May 10
hearing, it was not to obtain his authorization for a section 1018 motion to withdraw
his guilty plea, but merely to ensure Lozano himself intended to reject the People‟s
new plea bargain offer of 19 years. And Lozano himself made it clear he wanted to
go to trial.
        Hence, the trial court did not err by denying Lozano‟s subsequent motion to
reinstate his no contest plea and plea bargain.
        2. Correct abstract of judgment.
        Lozano contends, and the Attorney General agrees, there is an error in the
abstract of judgment. The abstract reflects that the sentences on counts one and two
were ordered to run consecutively, but actually they were ordered to run
concurrently. We will order this error corrected. (See People v. Mitchell (2001)
26 Cal.4th 181, 185 [it is proper and important to correct errors and omissions in
abstracts of judgment].)




6
        In response to the Attorney General‟s assertion that section 1018 was satisfied
if the defendant authorizes or adopts defense counsel‟s motion to withdraw a guilty
plea, Johnson held: “[W]e cannot read the words „himself in open court‟ out of the
code section, as requested by the Attorney General. . . . [R]egardless of what
authorization is given out of court, compliance with Penal Code section 1018
requires that a defendant make some expression in open court which authorizes or
adopts a motion made on his behalf to withdraw his plea. Here, petitioner’s silence
during the hearing on the motion to withdraw the plea did not satisfy this
requirement.” (Johnson v. Superior Court, supra, 121 Cal.App.3d at pp. 118-119,
italics added.)

                                           15
                                   DISPOSITION
       The judgment is affirmed. The abstract of judgment is to be amended to
correctly reflect that the convictions on counts one and two are to run concurrently.
The clerk of the superior court is directed to prepare and forward to the Department
of Corrections and Rehabilitation an amended abstract of judgment.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 KLEIN, P. J.


We concur:



              KITCHING, J.




              ALDRICH, J.




                                          16